Case 4:18-cv-00519-ALM Document 109 Filed 07/02/20 Page 1 of 5 PageID #: 3416




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 WAPP TECH LIMITED PARTNERSHIP                   §
 and WAPP TECH CORP.                             §
                                                 §      Civil Action No. 4:18-CV-00519
 v.                                              §      Judge Mazzant
                                                 §
 BANK OF AMERICA, N.A.                           §

                                             ORDER

       Pending before the Court is Defendant Bank of America, N.A.’s Motion to Enforce P.R.

3-1 (Dkt. #42). Having considered the motion and the relevant pleadings, the Court finds that the

motion should be denied.

                                         BACKGROUND

       This case arises from Plaintiffs Wapp Tech Limited Partnership and Wapp Tech Corp.’s

claim that Defendant infringed their patents—U.S. Patent Nos. 9,971,678; 9,298,864; and

8,942,192. Pursuant to the Court’s scheduling order, Plaintiffs served their P.R. 3-1 infringement

contentions on November 7, 2019 (the “Original Contentions”). Defendant contacted Plaintiffs,

asserting that the Original Contentions did not comply with P.R. 3-1. Consequently, Plaintiffs

agreed to modify the Original Contentions, later serving their revised contentions on December 2,

2019 (the “Revised Contentions”).

       On December 23, 2019, Defendant filed its motion to enforce P.R. 3-1, challenging the

sufficiency of Plaintiffs’ Revised Contentions (Dkt. #42). On January 6, 2020, Plaintiffs filed their

response (Dkt. #44). Defendant filed its reply on January 14, 2020 (Dkt. #49). And, Plaintiffs

filed their sur-reply on January 20, 2020 (Dkt. #51).
Case 4:18-cv-00519-ALM Document 109 Filed 07/02/20 Page 2 of 5 PageID #: 3417




                                       LEGAL STANDARD

       Local Patent Rule 3-1 requires that each party claiming patent infringement disclose “each

accused apparatus, product, device, process, method, act, or other instrumentality . . . of each

opposing party of which the party is aware” as to each asserted claim. “Infringement contentions

are intended to frame the scope of the case in order to provide for ‘full, timely discovery and [to]

provide parties with adequate notice and information with which to litigate their case.’” Eon Corp.

Holdings, LLC v. T-Mobile USA, Inc., et. al., No. 6:10-CV-379-LED-JDL, slip op. at 4 (Aug. 23,

2012) (citing Nike, Inc. v. Adidas Am. Inc., 479 F. Supp. 2d 664, 667 (E.D. Tex. 2007)).

                                             ANALYSIS

       Defendant maintains that there are two main issues with Plaintiffs’ Revised Contentions.

Defendant states that the Revised Contentions do not comply with P.R. 3-1 by (1) failing to

specifically identify where each element of each asserted claim is found in each Accused

Instrumentality; and (2) failing to provide Defendant with “notice of what exactly is accused and

why” (Dkt. #42 at pp. 4–5, 10).

       Plaintiffs counter that their Revised Contentions are sufficient because they comply with

P.R. 3-1(g). Plaintiffs’ Revised Contentions state that each element of every asserted claim had

software limitations and that Plaintiffs would supplement their contentions after receiving

Defendant’s “source code and related discovery” (Dkt. #42, Exhibit 3). Accordingly, Plaintiffs

assert that, at this time, their Revised Contentions adequately describe the systems that they

consider to be infringing and that their claim charts are “more than sufficiently detailed and clear”

(Dkt. #44).

       P.R. 3-1(g) is present in this case. It states, in relevant part:

       If a party claiming patent infringement asserts that a claim element is a software
       limitation, the party needs only to identify the elements as a software limitation in

                                                   2
Case 4:18-cv-00519-ALM Document 109 Filed 07/02/20 Page 3 of 5 PageID #: 3418




        its initial compliance with P.R. 3-1, but does not need to identify where such
        limitation is met in the Accused Instrumentality. At the latest, the party opposing
        a claim of patent infringement shall produce source code within 30 days of the
        initial P.R. 3-1 disclosures. After receipt of the source code for the Accused
        Instrumentality, the party is permitted 60 days to supplement P.R. 3-1 disclosure to
        identify, with specificity, the source code of the Accused Instrumentality that
        allegedly satisfies the software claim elements. The party claiming patent
        infringement shall identify, on an element-by-element basis for each asserted claim,
        what source code of each Accused Instrumentality allegedly satisfies the software
        limitations of the asserted claim elements.

(Dkt. #29 at p. 5).

        P.R. 3-1(g) is designed to ameliorate the problems inherent in software cases, which

“present unique challenges for the parties and the courts.” Am. Video Graphics, L.P. v. Elec. Arts,

Inc., 359 F. Supp. 2d 558, 560 (E.D. Tex. 2005). Unlike in non-software cases, where plaintiffs

can simply purchase defendants’ product to determine their infringement contentions, plaintiffs in

software cases are limited by defendants’ “sole possession of the information plaintiffs need.” Id.

Indeed, “prior to discovery, plaintiffs usually only have access to the manifestation of the

defendants’ allegedly infringing source code and not the code itself.” Id. Because defendants

“rightly guard their source code,” plaintiffs are typically unable to—let alone, required to—“give

highly specified infringement contentions” until they have access to the source code. Id.; Rapid

Completions LLC v. Baker Hughes Inc., No. 6:15-CV-724, 2016 WL 3407688, at *8 (E.D. Tex.

June 21, 2016) (citation omitted) (stating that the plaintiff “may be limited by the amount of

publicly available information it has access to and thus [the plaintiff] is not required to allege facts

as to information that it cannot access and has not been provided with.”).

        To invoke P.R. 3-1(g), the plaintiff “needs only to identify the elements as a software

limitation” in its initial infringement contentions. P.R. 3-1(g); SSL Servs., LLC v. Cisco Sys., Inc.,

No. 2:15-CV-433-JRG-RSP, 2016 WL 727673, at *7 (E.D. Tex. Feb. 24, 2016). At that time, the

plaintiff does not yet need to identify (1) where each software limitation is met in the Accused

                                                   3
Case 4:18-cv-00519-ALM Document 109 Filed 07/02/20 Page 4 of 5 PageID #: 3419




Instrumentality or (2) what source code of each Accused Instrumentality satisfies the software

claim elements.        P.R. 3-1(g).      Thus, under P.R. 3-1(g), the plaintiff’s initial infringement

contentions do not need to be wholly compliant with P.R. 3-1 before any source code is produced.

See Elbit Sys. Land & C4I Ltd. v. Hughes Network Sys., LLC, No. 2:15-CV-037-RWS-RSP, 2017

WL 2651618, at *9 (E.D. Tex. June 20, 2017) (stating that P.R. 3-1(g) allows a party “to delay

compliance with Patent Rule 3-1’s requirements for claim elements that may be satisfied by source

code that has not yet been produced”). After source code is produced, however, a plaintiff

invoking this rule must supplement its infringement contentions to include the information

required under P.R. 3-1. P.R. 3-1(g); SSL Servs., LLC, 2016 WL 727673, at *7; see also Am. Video

Graphics, L.P., 359 F. Supp. 2d at 561 (ordering the plaintiff to supplement its infringement

contentions after it obtained source code).

         Here, Plaintiffs properly invoked P.R. 3-1(g) by stating in their Revised Contentions that

each element was a software limitation.1 See (Dkt. #42, Exhibit 3). Plaintiffs’ infringement

contentions therefore do not need to wholly comply with Rule 3-1 at this time. See P.R. 3-1(g).

Rather, Plaintiffs must ensure compliance with Rule 3-1 after receiving the relevant source code

and amending their infringement contentions.2 The Court therefore denies Defendant’s motion.

                                                CONCLUSION

         It is therefore ORDERED that Defendant’s Motion to Enforce P.R. 3-1 (Dkt. #42) is

DENIED.


1
  Defendant asserts that Plaintiffs improperly invoked P.R. 3-1(g) by asserting that the rule applied to every element
(Dkt. #42 at p. 12). Defendant cites to no case to support its contention that the rule cannot apply to each element,
and the Court finds that there is no such limitation enumerated in P.R. 3-1(g). Defendant also argues that Plaintiffs’
use of P.R. 3-1(g) is overbroad because Plaintiffs can only amend the software claims in their Revised Contentions
(Dkt. #42 at pp. 12–13). But, because Plaintiffs have not yet amended their Revised Contentions, that issue is not yet
before the Court.
2
  The Court notes that, at the hearing on June 30, 2020, there was some dispute between the parties as to whether
Plaintiffs had access to Defendant’s source code and when the 60-day timeline for Plaintiffs to amend their Revised
Contentions began to run. Because these issues were not fully briefed, the Court will not address them at this time.

                                                          4
.
    Case 4:18-cv-00519-ALM Document 109 Filed 07/02/20 Page 5 of 5 PageID #: 3420




          IT IS SO ORDERED.
          SIGNED this 2nd day of July, 2020.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                               5
